DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11067456/ pat. application 16515139 [hereinafter Patent]. Although the claims at issue are not identical, they are not patentably distinct from each other because.
Claims 31-40: are  unpatentable over claim 31 of Patent:
Claim 31 of Patent states: A temperature Indicator comprising: a liquid crystal structure including: a top layer; a backing layer;
a single compartment positioned between said top layer and said backing layer containing temperature sensitive liquid crystals; and
a mask comprised of a color filter positioned on said top layer, wherein said mask includes at least a first mask portion and a second mask portion, wherein said first mask portion is semitransparent,
wherein said first mask portion is configured to filter out at least a portion of at least a first color of light and allow at least a second color of light to pass through said first mask portion,
wherein said semitransparent aspect of said first mask portion is configured to allow at least another (remaining) portion of the first color of light to pass through said first mask portion and combine with at least the second color (allowable) of light to form a third color,
wherein said second mask portion is semitransparent,
wherein said second mask portion is configured to filter out at least a portion of at least the first color of light and allow at least the second color of light to pass through said second mask portion,
wherein said semitransparent aspect of said second mask portion is configured to allow at least another portion of the first color of light to pass through said first mask portion and combine with at least the second color of light to form a fourth color, and
wherein the third color and the fourth color create a visible contrast.
Claims 41, 42: unpatentable over claim 32 of Patent.
Claim 43: unpatentable over claim 34 of Patent.
Claim 44: unpatentable over claim 33 of Patent.
Claim 45: unpatentable over claim 35 of Patent.
Claim 46: unpatentable over claim 36 of Patent.
Claim 47: unpatentable claim 38 of Patent.
Claim 49: unpatentable claim 40 of Patent.
Claim 50: unpatentable claim 45 of Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        November 25, 2022